ORDER
The Court having considered the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773, the response to the show cause order filed by Bar Counsel and no response being made by the Respondent, it is this 8th day of July, 2011
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted, and Jeffrey Edward Michelson is disbarred, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Jeffrey Edward Michelson from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all *462judicial tribunals in the State in accordance with Rule 16-760(e).